DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant amended claim 1 to include the limitation of “an air permeable transportable case having a length of no more than about 18 inches, and a width and height of no more than about 11 inches, enabling the case to be stored in the under-seat carry-on space of an airplane, the case being capable of being opened and of being closed and secured for transport, and the case allowing the pet to breathe when the case is fully closed and secured for transport, and wherein an inner portion of the case includes padded internal siding”. The examiner contends that this limitation is still taught by the primary reference Pietra. The case of Pietra is air permeable with internal padded sides. It also meets the limitations referring to its dimensions because they are approximate measurements. The claim still contains functional language that does not sufficiently narrow the claim scope. The amendment of “an air permeable expandable and retractable enclosure communicating with the case” is taught by Klinger which contains a pouch that extends from the body of case. Claim 1 was also amended to include the limitation of the case having a bulbous first end width and a narrowed opposing, second end width, wherein the case at its bulbous width has an interior space supporting a bed for a pet. Felice teaches of a suitcase with a similar geometry that can support a pet bed in its interior. The limitation of “wherein the case can be transported while the pet is reclined on the pet bed within the interior space of the case, thereby allowing the pet carrier to simultaneously function as both a pet carrier and a pet bed” is functional language that does not sufficiently narrow the claim scope.
	Claim 16 was amended to include the limitation of “the at least one side portion includes air permeable openings having a peripheral border which is rimmed to prevent blockage of the air permeable openings. This limitation is also taught by Kellogg who teaches of a kennel that has a mesh mounted on its side. The mesh is reinforced with stitching around its periphery.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, 11, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pietra (US Pub. 2013/0125827 A1) in view of Felice (US Pub. D720,929 S), McGrade (US Pub. 7,789,044 B2), and Klinger (US Pub. 5,497,919).
Regarding claim 1, Pietra discloses a pet carrier which may simultaneously function as a pet bed, comprising:
an air permeable transportable case (Fig. 5, hood 50 is permeable) having a length of no more than about 18 inches, and a width and height of no more than about 11 inches, enabling the case to be stored in the under-seat carry-on space of an airplane (Pg. 3, [0067], lines 11-18: “For instance, the small size carrier device may have height, width and depth dimension in the range of about 12" Hx18" Wx14" D (e.g., to accommodate pets weighing in the range of about 1 lb to about 12 lbs), while the medium size carrier device may have height, width and depth dimension in the range of about 12" Hx22" Wx16" D (e.g., to accommodate pets weighing in the range of about 1 lb to about 20 lbs)”), the case being capable of being opened and of being closed and secured for transport, and the case allowing the pet to breathe when the case is fully closed and secured for transport, and wherein an inner portion of the case includes padded internal siding (Fig. 4, padded insert 42);
Wherein the case can be transported while the pet is reclined on the pet bed within the interior space of the case, thereby allowing the pet carrier to simultaneously function as both a pet carrier and a pet bed (The case of Pietra can be moved while an animal is inside).
However, Pietra does not disclose as taught by Felice, the case having a bulbous first end width and a narrowed opposing, second end width (Fig. 1, the suitcase has a bulbous end which tapers down to a narrow portion), wherein the case at its bulbous width has an interior space supporting a bed for a pet (The suitcase has an interior which is capable of supporting a bed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bed of Pietra to be shaped like suitcase of Felice for aesthetic purposes.
However, Pietra does not disclose as taught by McGrade, the pet bed being removable located within the case, and the interior space and the pet bed being configured to enable the pet to recline:
when the case is either open or closed;
or when the case is stationary or during transport of the case (Col. 5, lines 10-11: “Illustrated in FIG. 10, is a removable 10 cushion 70 designed for the pet's comfort”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet carrier of Pietra to include the removable bed of McGrade for easier cleaning of the bed.
Pietra does not disclose as taught by Klinger, an air permeable expandable and retractable enclosure communicating with the case, the enclosure when expanded providing space, additional to the interior space of the case, to allow the pet to move or recline in the additional space (Fig. 4, pouch 30 is extendable from the central compartment and contains space additional to the compartment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet carrier of Pietra to include the extendible compartment of Klinger to provide extra space for the animal.
Regarding claim 2, Pietra as modified by Felice, McGrade, and Klinger discloses the claimed invention in addition to as taught by Klinger, the air permeable enclosure is extendible and retractable from both of, or either of, the top or bottom portions of the bulbous width of the case (Fig. 4, pouch 30 is extendable from the central compartment).
Regarding claim 3, Pietra as modified by Felice, McGrade, and Klinger discloses the claimed invention in addition to as taught by Pietra, the padded, internal siding comprises one or more of the following: mesh; rope; polyester; or Cordura fabric (Pg. 4, [0071], lines 1-3: “The padded insert 42 is preferably provided by a conventional lightweight, flexible material, such as a poly-fill material”).
Regarding claim 4, Pietra as modified by Felice, McGrade, and Klinger discloses the claimed invention in addition to as taught by Pietra, the case is opened and closed using one or more of the following fastening mechanisms: zippers; Velcro®; hinges; or buttons (Pg. 5, lines 1-11: “To removably mount the hood 50 to the outer shell 41, the lower peripheral edge portion 60 of the hood is affixed to the opposed upper facing peripheral edges 40 of the outer shell through a fastener device 58. This edge to opposed edge affixation facilitates mounting ease therebetween, as well as provides easier visual assurance that such affixation is maintained, and thus, not compromised. In one specific embodiment, the fastened device 58 is also provided by a zipper mechanism or the like. It will be appreciated that the fastener device can be provided by any removable fastener, such as by a plurality of button-type fasteners”).
Regarding claim 7, Pietra as modified by Felice, McGrade, and Klinger discloses the claimed invention except for the case is in the general shape of a guitar case. It would have been an obvious matter of design choice to make the case in the shape of a musical instrument or whatever form or shape was desired or expedient for aesthetic purposes. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 9, Pietra as modified by Felice, McGrade, and Klinger discloses the claimed invention in addition to as taught by Pietra, the case further comprises at least one carrying strap or handle (Pg. 6, lines 1-7: “Extending between the leg portions 75, 75' is a cross-bar 80 that provides structural and lateral stability to the assembly, while further enabling both leg portions 75, 75' to be extended and retracted, together as a unit, between the stowed and deployed positions. Thus, the cross-bar not only provides structural integrity to the mounting assembly, but also functions as a handle member”).
	Regarding claim 11, Pietra as modified by Felice, McGrade, and Klinger discloses the claimed invention except for the weight of the case, excluding the weight of any pet, is less than about 6 pounds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to constrain the weight to less than 6 lbs as the weight of the carrying could be limited based on the carrying capacity of the user, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 13, Pietra as modified by Felice, McGrade, and Klinger discloses the claimed invention in addition to as taught by Pietra, the internal siding comprises an absorbent material (Pg. 8, [0073]: “The inner liner 43 is also provided by a comfortable, washable material, sized and dimensioned to be placed over and adjacent to the interiorly facing surface of the padded insert 42. Such liner material may be provided a synthetic fur material or other soft material, for example, to promote comfort”. Fabrics such as these are known in the art to be absorbent).
Regarding claim 19, Pietra as modified by Felice, McGrade, and Klinger discloses the claimed invention in addition to as taught by Pietra, the case when opened exposes an entrance to at least a majority of the internal surface area of the case, thereby allowing the pet to enter or exist the case (Fig. 5, the entrance of the case exposes a majority of the internal surface area).

Claims 5-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pietra (US Pub. 2013/0125827 A1) in view of Felice (US Pub. D720,929 S), McGrade (US Pub. 7,789,044 B2), Klinger (US Pub. 5,497,919), and further in view of Porter (US Pub. 7,878,153 B2).
Regarding claim 5, Pietra as modified by Felice, McGrade, and Klinger discloses the claimed invention except for as taught by Porter, wherein at least one side portion of the case includes a laterally projecting section which is flat and rigid, providing stability and balance, such that the case can stand upright on the laterally projecting section (Fig. 1, rear stability modulators 110. Col. 7, lines 16-18: “Typically, the tendency of the animal training device to rock is mitigated by a front stability modulator 110 and a rear stability modulator 111”. It is reasonable to assume that the stability modulators are capable of supporting the weight of the case).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet carrier of Pietra as modified by Felice, McGrade, and Klinger to include the laterally projecting section of Porter for improved stability.
Regarding claim 6, Pietra as modified by Felice, McGrade, and Klinger discloses the claimed invention in addition to as taught by Porter, the case further comprises one or more laterally projecting edges extending from the case to facilitate balance of the case in an upright position when the case is lying on its side portion (Fig. 1, rear stability modulators 110).
Regarding claim 14, Pietra as modified by Felice, McGrade, and Klinger discloses the claimed invention except for the at least one side portion of the case comprise Cordura® fabric or rubber. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the sidewalls out of rubber for improved durability and leak-resistance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pietra (US Pub. 2013/0125827 A1) in view of Felice (US Pub. D720,929 S), McGrade (US Pub. 7,789,044 B2), Klinger (US Pub. 5,497,919), Porter (US Pub. 7,878,153 B2), and further in view of Lau (US Pub. 2017/0071148 A1).
Regarding claim 12, Pietra as modified by Felice, McGrade, Klinger, and Porter discloses the claimed invention except for as taught by Lau, wherein the at least one side portion of the case comprises a rigid, shape-retaining material (The sidewalls of Pietra have some degree of structural integrity and therefore can be considered relatively rigid and shape-retaining).
However, Pietra as modified by McGrade and Porter does not disclose the side portions of the case comprise a water-proof material as taught by Lau (Pg. 2, [0033], lines 9-11: “The pad 130 may have absorbent or waterproof qualities as desired and as is known in the art, and may be disposable or reusable”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the walls of the pet carrier of Pietra as modified by Felice, McGrade, Klinger, and Porter to include the water-proof properties of Lau to contain any pet excrement.

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pietra (US Pub. 2013/0125827 A1) in view of Felice (US Pub. D720,929 S), McGrade (US Pub. 7,789,044 B2), Klinger (US Pub. 5,497,919), and further in view of Rozsa (US Pub. 10,251,369 B1).
	Regarding claim 15, Pietra as modified by Felice, McGrade, and Klinger discloses the claimed invention except for as taught by Rozsa, a pocket is located on an external surface of the case, the pocket being configured to hold personal items and accessories, including but not limited to pet care supplies and food (Col. 3, lines 16-18: “Each of the plurality of compartments 101 is a pocket that is used to store selected provisions, supplies, or equipment necessary for the care of the domestic animal”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination pet carrier and pet bed of Pietra as modified by Felice, McGrade, and Klinger to include the pocket of Rozsa for storage.

Claim 16 is are rejected under 35 U.S.C. 103 as being unpatentable over Pietra (US Pub. 2013/0125827 A1) in view of Felice (US Pub. D720,929 S), McGrade (US Pub. 7,789,044 B2), Klinger (US Pub. 5,497,919), and further in view of Kellogg (US Pub. 2014/0352628 A1).
Regarding claim 16, Pietra as modified by Felice, McGrade, and Klinger discloses the claimed invention except for as taught by Kellogg, the at least one side portion includes air permeable openings having a peripheral border which is rimmed to prevent blockage of the air permeable opening (Pg. 2, [0035], lines 14-23: “The frame 22 is contained within the channel or pocket 25 formed by the edging 26 (best, seen in FIG. 15). The webs 24 are a flexible foldable material, such as nylon cloth or nylon mesh, but can be any suitably flexible material. The nylon, or other flexible material, may be solid or Perforated. The perimeter of the web 24 is stitched to the edging 26 such that the edging 26 forms a pocket 25 about the periphery of the web 24. The edging 26 is a foldable, but stretch-resistant material capable of housing the frame 22 within its pocket 25”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet carrier of Pietra as modified by Felice, McGrade, and Klinger to include the air permeable opening of Kellogg for improved ventilation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642